OPINION OF THE COURT
Per Curiam.
Respondent Michael Mann was admitted to the practice of *88law in the State of New York by the Second Judicial Department on January 9, 1991. At all times relevant herein respondent maintained an office for the practice of law within the First Judicial Department.
On August 9, 2006, respondent pleaded guilty in Supreme Court, New York County, to scheme to defraud in the first degree, in violation of Penal Law § 190.65 (1) (a), a class E felony. At the plea proceeding, respondent admitted that between 2003 and 2005 he and his law partner Joshua Just engaged in a scheme in which they fraudulently obtained approximately $275,000 from 10 or more of their clients by charging clients for expenses which either did not exist or for which the law firm had not paid.
The Departmental Disciplinary Committee now moves for entry of an order striking respondent’s name from the roll of attorney’s pursuant to Judiciary Law § 90 (4) (b), on the ground that, by operation of law, respondent was disbarred upon his conviction of a felony as defined by Judiciary Law § 90 (4) (e). The date of entry of a guilty plea is the date of conviction that triggers automatic disbarment (see Matter of Carpenter, 305 AD2d 19 [2003]; Matter of Christiansen, 220 AD2d 98 [1996]). Respondent, through counsel, consents to the granting of the instant petition and to entry of an order striking his name from the roll of attorneys and counselors-at-law.
Accordingly, the motion should be granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to August 9, 2006.
Andrias, J.P, Friedman, Sullivan, Nardelli and Malone, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to August 9, 2006.